Case 1:18-cv-00957-CMH-TCB Document 114 Filed 07/23/21 Page 1 of 3 PageID# 1792




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA




  UMG RECORDINGS, INC., et al.,
  Plaintiffs,
  v.                                                Case No. 1:18-cv-00957-CMH-TCB
  KURBANOV, et al.,
  Defendants.




            MOTION TO WITHDRAW AS COUNSEL FOR TOFIG KURBANOV

          Pursuant to Local Civil Rule 83.1(G), Val Gurvits, Matthew Shayefar, Evan Fray-

 Witzer, and Jeffrey Geiger, counsel for Defendant Tofig Kurbanov ("Counsel for Defendant"),

 respectfully request this Court grant them leave to withdraw as counsel in this proceeding. The

 reasons and authorities in support of this motion are set forth in the supporting memorandum

 filed contemporaneously herewith and incorporated herein by reference.

         WHEREFORE, Counsel for Defendant respectfully request that the Court allow their

 motion to withdraw as counsel for Mr. Kurbanov.

 Dated: July 23, 2021

 Respectfully Submitted:
  /s/ Jeffrey H. Geiger
  Jeffrey H. Geiger (VSB No. 40163)
  SANDS ANDERSON PC
  1111 E. Main Street, Suite 2400
  Bank of America Plaza
  P.O. Box 1998 (23218)
  Richmond, Virginia 23218-1998
  Telephone: (804) 783-7248
  Facsimile: (804) 783-7291
  jgeiger@sandsanderson.com
                                                1
Case 1:18-cv-00957-CMH-TCB Document 114 Filed 07/23/21 Page 2 of 3 PageID# 1793




  /s/ Valentin Gurvits
  Valentin D. Gurvits (pro hac vice)
  Matthew Shayefar (pro hac vice)
  BOSTON LAW GROUP, PC
  825 Beacon Street, Suite 20
  Newton Centre, Massachusetts 02459
  Telephone: 617-928-1804
  Facsimile: 617-928-1802
  vgurvits@bostonlawgroup.com
  matt@bostonlawgroup.com

  /s/ Evan Fray-Witzer
  Evan Fray-Witzer (pro hac vice)
  CIAMPA FRAY-WITZER, LLP
  20 Park Plaza, Suite 505
  Boston, Massachusetts 02116
  Telephone: 617-426-0000
  Facsimile: 617-423-4855
  Evan@CFWLegal.com

  Attorneys for Defendant




                                       2
Case 1:18-cv-00957-CMH-TCB Document 114 Filed 07/23/21 Page 3 of 3 PageID# 1794




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 23rd day of July, 2021, I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

 to the following:

        Scott A. Zebrak, Esquire
        Matthew J. Oppenheim, Esquire
        Lucy Grace D. Noyola, Esquire
        Kellyn M. Goler, Esquire
        Oppenheim + Zebrak, LLP
        4530 Wisconsin Avenue, NW, 5th Floor
        Washington, DC 20016
        Email: scott@oandzlaw.com
               matt@oandzlaw.com
               lucy@oandzlaw.com
               kellyn@oandzlaw.com
        Counsel for Plaintiffs


       In addition, I hereby certify that on the 23rd day of July, 2021, an electronic copy of this
 document has been served on Mr. Kurbanov via email.


                                                       /s/ Jeffrey H. Geiger
                                                       Jeffrey H. Geiger




                                                  3
